DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 24, 27, 28, 29, 30, 31, 34, 37, 38, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0188703, referred to herein as “Yang”) in view of Mamidwar et al. (US 2009/0136081, referred to herein as “Mamidwar”).

Regarding claim 21, Yang discloses: A method comprising: 
presenting a first portion of media content in an environment having one or more characteristics, the first portion of the media content having a first watermark payload (Yang: paragraphs [0027] and [0028], disclosing presenting of video content in an environment; Fig. 3, paragraphs [033] through [0035], disclosing that the video content may have a watermark payload); 
[…]
generating a second watermark payload (Yang: paragraph [0054], disclosing generation of a transformed watermark)…
embedding the second watermark payload in a second portion of the media content, wherein the second portion of the media content follows the first portion of the media content (Yang: paragraphs [0054] and [0059], disclosing that the transformed watermark may be embedded and undergo a temporal geometric transform—e.g., following the first portion of the media content); and 
presenting the second portion of the media content in the environment, the second portion of the media content having the second watermark payload (Yang: Figs. 1 and 5a, paragraphs [0026] through [0030] and [0075], disclosing display of decrypted video).
Yang does not explicitly disclose: while presenting the first portion of the media content, detecting a first change in the one or more characteristics of the environment; and generating the second watermark payload based upon the first change in the one or more characteristics of the environment. 
However, Mamidwar discloses: while presenting the first portion of the media content, detecting a first change in the one or more characteristics of the environment (Mamidwar: Fig. 4, paragraphs [0028] and [0061], disclosing determining a location of a watermark embedding device—e.g., a characteristic of the environment in which the video may be displayed); and generating the second watermark payload based upon the first change in the one or more characteristics of the environment (Mamidwar: paragraphs [0061] and [0062], disclosing generation of the watermark payload based on the determined location and embedding the generated watermark). 
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the environment characteristics of Mamidwar in the method of Yang.
One would have been motivated to modify Yang in this manner in order to better prevent unauthorized use of video content associated with physical locations (Mamidwar: paragraphsn [0005] through [0008] and [0017]).

	Regarding claim 24, Yang and Mamidwar disclose: The method of claim 21. wherein the one or more characteristics of the environment includes a location where the media content is being presented in the environment, and wherein the first change includes a change in the location (Mamidwar: paragraphs [0061] and [0062], disclosing generation of the watermark payload based on the determined location and embedding the generated watermark).
	The motivation for combining Yang and Mamidwar has been discussed in connection with claim 21, above.

	Regarding claim 27, Yang and Mamidwar disclose: The method of claim 21, wherein the second watermark payload is generated to include a reference to a database entry (Mamidwar: paragraph [0043], disclosing use of identifier data to generate the embedded watermark).
The motivation for combining Yang and Mamidwar has been discussed in connection with claim 21, above.

	Regarding claim 28, Yang and Mamidwar disclose: The method of claim 21, wherein the second watermark payload includes a time, a date, or a combination thereof indicating when the first change occurs in the one or more characteristics of the environment (Mamidwar: paragraph [0028], disclosing use of date and/or time associated with determined location information).
The motivation for combining Yang and Mamidwar has been discussed in connection with claim 21, above.

	Regarding claim 29, Yang and Mamidwar disclose: The method of claim 21, wherein the first watermark payload is included in the media content when distributing the media content (Yang: Fig. 4b, paragraph [0059], disclosing distribution of video content with embedded watermark payload).

	Regarding claim 30, Yang and Mamidwar disclose: The method of claim 21, further comprising: extracting the second watermark payload from the second portion of the media content; and discerning the first change based on the extracted second watermark payload (Mamidwar: Fig. 3A, paragraph [0046], disclosing use of a watermark detector; paragraph [0039], disclosing that the watermark information may include location information).
The motivation for combining Yang and Mamidwar has been discussed in connection with claim 21, above.

Regarding claim 31, the claim recites analogous limitations to claim 21, above, and is therefore rejected on the same premise. (Note that Mamidwar discloses implementation via a memory, processor, and executable computer code in paragraphs [0064] through [0066].)

Regarding claim 34, the claim recites analogous limitations to claim 24, above, and is therefore rejected on the same premise.

Regarding claim 37, the claim recites analogous limitations to claim 27, above, and is therefore rejected on the same premise.

Regarding claim 38, the claim recites analogous limitations to claim 28, above, and is therefore rejected on the same premise.

Regarding claim 39, the claim recites analogous limitations to claim 29, above, and is therefore rejected on the same premise.

Regarding claim 40, the claim recites analogous limitations to claim 30, above, and is therefore rejected on the same premise.

Allowable Subject Matter
Claims 22, 23, 25, 26, 32, 33, 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 22 and 32, Yang—either alone or in combination with other prior art of record—does not teach, suggest, or disclose while presenting the second portion of the media content, detecting a second change in the one or more characteristics of the environment; generating a third watermark payload based upon the second change in the one or more characteristics of the environment; embedding the third watermark payload in a third portion of the media content, wherein the third portion of the media content follows the second portion of the media content; and presenting the third portion of the media content in the environment, the third portion of the media content having the third watermark payload.
Regarding claims 23 and 33, Yang—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where the one or more characteristics of the environment includes a number of viewers viewing the media content being presented in the environment, and wherein the first change includes a change in the number of viewers.
Regarding claims 25 and 35, Yang—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where the one or more characteristics of the environment includes a number of mobile devices present in the environment, and wherein the first change includes a change in the number of mobile devices present in the environment.
Regarding claims 26 and 36, Yang—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where detecting the first change in the one or more characteristics of the environment is performed using at least one of a temperature monitor, a pressure sensor or one or more still or video cameras in the environment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484